DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment

Applicant’s response to the Office Action dated 01/22/2021, and the amendment to claims filed on 04/20/2021 have been entered and made of record.

In light of Applicant’s amendment of the device claims to explicitly recite, in the claims, the structures responsible for performing the functional limitations of the device claims, Examiner agrees with Applicant that claims are no longer to be interpreted under 35 U.S.C. 112(f).

Status of Claims
Claims 1-10 are pending.  


Response to Arguments

Applicant’s arguments presented on pages 6 and 7 of its reply, in light of the claim amendments, have been found persuasive; and therefore, the rejections of record with respect to claims under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been withdrawn.  Accordingly, Claims 1-10 are allowed.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:  Luo et al. (US 2015/0253880).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SIAMAK HARANDI/
Primary Examiner, Art Unit 2662